Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-5, 7-15, 17-19 in the reply filed on 6/25/2021 is acknowledged.  The traversal is on the ground(s) that the Species are not patentably distinct.   Upon examination of the Application, the Examiner has withdrawn the restriction.  All claims have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subjectto pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “conveying means arrangement” and “conveying means” and “deflecting means” and “means for generating a curvature” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 

Claim 2, line 3, “the inner rollers than for the outer rollers” should be – the at least one inner roller than for the at least one outer roller--, as only one inner and outer roller respectively have been positively set forth. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 4, 6-13, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller (U.S. Patent 8,870,174)  in view of Conrad (U.S. Patent 4,832,186), Staacke (U.S. Patent 2,568,174) and in further view of Wotton et al. (U.S. Patent 6,394,596), herein referred to as Wotton.   In regards to claim 1, 12, and 17, Mueller discloses a system  for manufacturing sheets of paper and for collecting the sheets of paper into stacks, the system comprising: a sheet web delivery station having a support frame (21) on which a roll (33) is rotatably mounted, the roll comprising a wound continuous paper sheet web (30) that is unwound for processing the roll in the system; a cutting station (cross-cutting unit 50) downstream of the sheet web delivery station for cutting the paper sheet web into sheets of paper (sheets 52); a stack-forming  
Mueller does not disclose wherein deflecting means are provided on an inlet side of the suction conveyor device that is upstream in the direction of conveyance, and wherein deflecting means are provided on an outlet side of the suction conveyor device that is downstream in the direction of conveyance, both deflecting means deflecting the 
Attention is further directed to the Conrad and Staacke references. Staacke discloses that is known for a conveyor belt to shift laterally causing its margins to contact edge guides and wear rapidly due to the contact when transporting rocks and other materials. Staacke proposes providing a reverse trough condition to reduce the lateral shifting and wear of the belt.  Attention is also directed to the Conrad reference 
Therefore the modified deice of Mueller discloses wherein deflecting means (25b)are provided on an inlet side that is upstream, when seen in the direction of conveyance of the sheets of paper and wherein deflecting means (26b) are provided on an outlet side that is downstream, when seen in the direction of conveyance of the sheets of paper, both deflecting means deflecting the conveying means around a deflection axis, and the suction side (33) of the suction arrangement is located between the deflecting means, wherein a means (as modified by Staacke; fig. 2) is provided for generating a curvature in the individual, single-piece flexible conveying means oriented toward the outer side and runs approximately transverse to the direction of conveyance in the individual, single-piece flexible conveying means in the active area of the suction side of the suction arrangement, and wherein at least one of said deflecting means has a plurality of rollers (e.g. 18-20, 30 and 31; Staacke) lying side by side over the total width of the transport path and substantially transverse to the direction of conveyance, 
The modified device of Mueller still does not disclose at least one supporting roller or cylinder arranged between the inlet and the outlet side that has an axis of rotation running substantially parallel to the transport path and transverse or at an angle to the direction of conveyance to support a run of the individual, single piece flexible conveying means defining the transport path. Attention is further directed to the Wotton reference. Wotton discloses a belt conveying means for paper or similar print media that is supported by two end rollers 22 and 24 and guided by a vacuum box 32 that is situated between the rollers as is similarly shown by Mueller.  Wotton also discloses embodiments where support rollers 40 are incorporated with the vacuum system to contact the underside of the belt (see Figures 2 and 3) to provide further support to the belt as it transports the work piece.  It would have been obvious to one having ordinary skill in the art to have incorporated supporting rollers between the inlet and outlet side as shown by Wotton on the Mueller belt to further support and guide the belt and workpiece during transportation. 

In regard to claim 2, the modified device of Mueller discloses wherein distances from the axes of rotation of the rollers forming the means for generating the curvature to the respective deflection axis (21 Staacke) of the at least one of the deflecting means are greater for the inner rollers (18-20 Staacke) than for the outer rollers (30/31 Staacke; fig. 2, the inner and outer rollers having a substantially cylindrical shape.
In regard to claim 4, the modified device of Mueller discloses wherein the inner and outer rollers have approximately the same radius (18 and 20 can also be considered outer rollers of Staacke and 19 the inner roller).
In regard to claim 6 and 16 and 20, the modified device of Mueller discloses wherein the axes of rotation (21 Staacke) of the rollers forming the means for generating the curvature are substantially aligned with each other and coincide with the respective deflection axis (21 Staacke) of the at least one of the deflecting means, and the plurality of rollers (18-20, 30, 31 Staacke) comprises a group of the outer rollers (30/31 Staacke) and a group of the inner rollers (18-20 Staacke), and the rollers have radii that increase from the group of outer rollers to the group of inner rollers (see Staacke Fig. 2).

In regard to claim 8, the modified device of Mueller discloses further comprising a plurality of supporting rollers or cylinders, including the at least one supporting roller or cylinder, disposed one behind the other in the direction of conveyance and/or side-by-side transverse to the direction of conveyance (as modified by Wotton).
In regard to claim 9, the modified device of Mueller discloses wherein the support frame forms a housing for the suction arrangement (see Fig. 2 Mueller; 56)
In regard to claim 10, the modified device of Mueller discloses wherein the transport path is configured such that the total width thereof enables at least two sheets of paper lying side-by-side transverse to the direction of conveyance to be received simultaneously (structure is being claimed in terms of the unclaimed work piece, at least two sheets of paper half the width of the web 30 Mueller could be accommodated).

Allowable Subject Matter

Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 14-15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAURA M LEE/           Primary Examiner, Art Unit 3724